Form NPD

                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In     Evander Frank Kane                                    Case No.: 21−50028 SLJ 7
Re:
           Debtor(s)                               Chapter: 7



                                        NOTICE OF POSSIBLE DIVIDEND



TO THE DEBTOR AND ALL INTERESTED PARTIES:

   Notice is given that the notice of meeting of creditors advised you that there were no assets in this case. It now
appears that a payment of a dividend may be possible.

Pursuant to Federal Rule of Bankruptcy Procedure 3002(c)(5), creditors may file proofs of claim on or before
4/15/21.

A proof of claim form, in blank with instructions for completion, is available from the Court at the address listed
below, or online at: http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx .

   In order to receive a copy of your proof of claim you must:

1. Enclose with your proof of claim one (1) original and one (1) copy of your proof of claim.

2. You must also enclose a self−addressed, postage paid envelope large enough to accommodate your conformed
copy of the claim.

3. Please sign and print or type your name clearly underneath your signature.

   Unless all of the above steps are completed, no return conformed copy of your claim will be sent out.

NO FEE FOR FILING CLAIMS

MAIL CLAIMS TO:

U.S. Bankruptcy Court
280 South First Street
Room 3035
San Jose, CA 95113




Dated: 1/15/21                                      For the Court:


                                                    Edward J. Emmons
                                                    Clerk of Court
                                                    United States Bankruptcy Court

Doc # 13




      Case: 21-50028         Doc# 13      Filed: 01/15/21       Entered: 01/15/21 22:30:06           Page 1 of 1
